El Juez Asociado SeñoR Wole
emitió la opinión del tribunal.
Los hechos de este caso han sido expuestos detalladamente en la opinión original qne emitimos el 22 de diciembre de 1938 (ante, pág. 18), qne fué más tarde dejada sin efecto'a virtud de. una moción de reconsideración.
Brevemente expuesta, la verdadera cuestión ante el tribunal es si al acreedor hipotecario, José González Lueso, que era el demandado en el pleito original sobre reclamación de hogar seguro, debe dársele ahora la opción de pagar al deudor hipotecario, Epifanio Rodríguez Santiago, la suma de $500, o de entregarle un trozo de la finca ejecutada valorado en $500, en pago de su derecho de hogar seguro.
La demanda original en este caso fué radicada ante la Corte Municipal de Ciales y estaba intitulada “ Cobro de dinero por homestead”. La parte demandada en dicho caso apeló para ante la Corte de Distrito de Arecibo y ésta con-firmó la sentencia de la corte inferior,, resolviéndo que el. acreedor hipotecario podía resarcir a la persona con derecho ál hogar seguro, bien pagándole la suma de $500 en efectivo, o traspasando a dicho deudor un trozo del inmueble valorado en dicha suma. Fundamentalmente este pronunciamiento debió haber puesto fin al presente litigio y obviado así todo procedimiento ulterior.
El aquí apelante pudo primeramente convencer' al juez' municipal de qué éste no tenía jurisdicción para ejecutar su sentencia. Luego de corregirse esta situación mediante cer-tiórári, íá corté municipal expidió una orden general de ejecución contra González Lueso en cobro de los $500. El acreedor hipotecario entonces acudió ante la corte de distrito con 'un"recurso dé certiorari, que fué eventualmente decla-rado sin lugar, principalmente a base de que con sus supues-tas actuaciones dilatorias posteriores en el 'procedimiento la parte demandada había perdido el derecho a disfrutar de' Cu'álquiér opción que originálménte hubiera podido tener. ■■ '
En nuestra anterior opinión teníamos algunas simpátíááen favor del criterio adoptado por la corte de distrito. Ade-*938más, la transcripción de antos en apelación no era un modelo de lo que tal transcripción debe ser. Algunos de los docu-mentos más importantes fueron incorporados a los autos después de haberse radicado los alegatos.
Nos parece que este litigio se ha prolongado innecesaria-mente mucho más allá de sus límites razonables. La con-troversia fué claramente resuelta y el remedio quedó prescrito en la opinión original emitida por la Corte de Distrito do Arecibo.
Luego de haber dicho la corte inferior en su sentencia que el demandado admitía que el demandante tenía un derecho de hogar seguro en la finca en cuestión, declaró que tal dere-cho de hogar seguro existía y describió la propiedad objeto del litigio, siendo la parte dispositiva de la sentencia como sigue:
“El derecho de hogar seguro que por esta sentencia se reconoce al demandante puede serle entregado por el demandado, bien en la suma reconocida por la ley, ascendente a quinientos dólares; o bien, haciéndole entrega de una porción de dicha finca cuyo valor sea estimado en esa cantidad.”
Esta sentencia era él res adjudicaba del caso. La sen-tencia como tal nunca ha sido atacada, sino únicamente algu-nos de los procedimientos que una u otra de las partes trató de llevar a cabo en la corte municipal.
Luego de haber oído una vez más al apelante, nos incli-namos a concederle otra oportunidad para que cumpla con la sentencia de la Corte de Distrito de Arecibo. Con toda probabilidad lo mejor que José González Lueso podría hacer sería pagar a Epifanio Eodríguez Santiago la suma de $500, a condición de que éste desistiera de cualquier reclamación de hogar seguro.

La sentencia dictada por la Corte de Distrito de Arecibo debe ser revocada, con instrucciones de que el caso sea devuelto a la corle de su origen para ulteriores procedimientos rio inconsistentes con esta opinión.

El Juez Asociado Sr. Hutchison disintió. *